Citation Nr: 0841908	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  07-06 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability.

2.  Entitlement to service connection for a psychiatric 
disability, claimed as depression.

3.  Entitlement to service connection for sinusitis, also 
claimed as secondary to non-service connected dental trauma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel



INTRODUCTION

The veteran served on active duty for training in the 
Arkansas Army National Guard from July 1991 to January 1992, 
and from January 2003 to June 2003, with additional inactive 
duty training service.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, which denied the benefits sought on appeal.

A videoconference hearing before a Veterans Law Judge was 
scheduled for April 2008, however the veteran failed to 
appear for this hearing and provided no explanation for his 
absence.  His hearing request, therefore, is deemed 
withdrawn. 38 C.F.R. §§ 20.702(d); 20.704(d) (2008).

The issue of entitlement to service connection for sinusitis, 
also claimed as secondary to nonservice-connected dental 
trauma, is remanded to the RO via the Appeals Management 
Center in Washington, D.C.


FINDINGS OF FACT

1.  The competent medical evidence does not demonstrate that 
the veteran's lumbar spine disability was incurred in or 
aggravated during his service.

2.  The competent medical evidence does not demonstrate that 
the veteran currently has depression.




CONCLUSIONS OF LAW

1.  Service connection for a lumbar spine disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.304 (2008).

2.  Service connection for a psychiatric disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 
881 (2007).

In June 2007, May 2006, and August 2006, prior to the initial 
adjudication of the claims, the veteran was notified of the 
evidence not of record that was necessary to substantiate the 
claims.  He was told that he needed to provide the names of 
persons, agency, or company who had additional records to 
help decide his claims.  He was informed that VA would 
attempt to obtain review his claims and determine what 
additional information was needed to process his claims, 
schedule a VA examination if appropriate, obtain VA medical 
records, obtain service records, and obtain private treatment 
reports as indicated.

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of these claims.

The veteran was given notice of what type of information and 
evidence he needed to substantiate a claim for an increased 
rating in August 2006 should his service connection claims be 
granted.  It is therefore inherent in the claims that the 
veteran had actual knowledge of the rating element of an 
increased rating claim.

Therefore, the Board finds that adequate notice was provided 
to the appellant prior to the transfer and certification of 
the veteran's case to the Board and complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

Next, the statutes and regulations require that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  VA's duty to 
assist includes (1) obtaining records not in the custody of a 
federal department or agency; (2) obtaining records in the 
custody of a federal department or agency; (3) obtaining 
service medical records or other records relevant to active 
duty and VA or VA-authorized medical records; and, (4) 
providing medical examinations or obtaining medical opinions 
if necessary to decide the claim.  38 C.F.R. § 3.159(c).

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or 
recurrent symptoms of a disability, (2) an in-service event, 
injury, or disease, (3) current disability may be associated 
with the in-service event, and (4) there is insufficient 
evidence to make a decision on the claim. McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the veteran's service medical records and all 
identified and authorized post-service medical records 
relevant to the issues on appeal have been requested or 
obtained.  The Board finds that VA is not obligated to 
provide an examination in this case because the evidence does 
not establish that the veteran suffered an event, injury, or 
disease in service.  38 C.F.R. § 3.159(c)(4).  Therefore, the 
available records and medical evidence have been obtained in 
order to make adequate determinations as to these claims.

In sum, the Board finds the duty to assist and duty to notify 
provisions have been fulfilled and no further action is 
necessary under those provisions.

A claimant with active service may be granted service 
connection for a disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.

A veteran is a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable.  38 C.F.R. § 3.1(d) 
(2008).  The term active military, naval, or air service 
includes: (1) active duty; (2) any period of ACDUTRA during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty; 
and (3) any period of INACDUTRA during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in the line of duty.  38 U.S.C.A. § 101(2), (24) 
(West Supp. 2008); 38 C.F.R. § 3.6(a) (2008).  The only 
exception to this latter rule is where a heart attack or 
stroke is suffered on INACDUTRA.  38 U.S.C.A. 
§§ 101(24)(C)(2); 38 C.F.R. § 3.6(a) (2008).  INACDUTRA 
includes duty (other than full-time duty) performed by a 
member of the National Guard of any State, under 32 U.S.C. 
§§ 316, 502, 503, 504, or 505, or the prior corresponding 
provisions of law.  38 C.F.R. § 3.6(d)(4) (2008). 

In order for the appellant to be eligible for service 
connection for disability claimed during his service, the 
record must establish by a preponderance of the evidence that 
he was disabled during active duty for training (ACDUTRA) due 
to a disease or injury incurred or aggravated in the line of 
duty or that he was disabled from an injury incurred or 
aggravated during inactive duty training (INACDUTRA).  
Mercado-Martinez v. West, 11 Vet. App. 415 (1998); Paulson v. 
Brown, 7 Vet. App. 466 (1995).

Only service department records can establish if and when a 
person was serving on active duty, active duty for training, 
or inactive duty training.  Cahall v. Brown, 7 Vet. App. 232 
(1994).  Service department records are binding on VA for 
purposes of establishing service in the United States Armed 
Forces.  Duro v. Derwinski, 2 Vet. App. 530 (1992); 38 C.F.R. 
§ 3.203 (2008).

Certain chronic diseases, like arthritis, may be presumed to 
have been incurred during service if they become disabling to 
a compensable degree within one year of separation from 
active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309 (2007).  However, presumptive periods do not 
apply for either ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 
1 Vet. App. 474 (1991).

The disease entity for which service connection is sought 
must be chronic as opposed to merely acute and transitory in 
nature.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Where the fact of chronicity in service is not 
adequately supported then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415 (1998); Cuevas v. 
Principi, 3 Vet. App. 542 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible.  Lay assertions of medical status do 
not constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (a 
discussion of all evidence by the Board is not required when 
the Board has supported its decision with thorough reasons 
and bases regarding the relevant evidence).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for a back disability.  
The competent medical evidence does not indicate that the 
veteran currently has a lumbar spine disability that was 
incurred in or aggravated during any period of service.

The veteran contends that he injured his back while working 
as a civilian employee at Camp Robinson in March 2005.  He 
further contends that his private physician indicated that 
his back injury could have occurred while on active duty 
training or at work.

The veteran's service medical records include a November 1991 
emergency care and treatment report which shows a complaint 
of low back pain in addition to abdominal muscle pain after 
completing a "PT" test.  However, on examination the back 
was non-tender and the assessment was abdominal muscle 
strain.  A July 1991 Army National Guard enlistment 
examination indicates a normal clinical examination of the 
spine.  Reports of medical history dated in July 1991 and 
July 2002 reflect that the veteran denied having any back 
pain.  A July 2002 report of medical examination indicates a 
normal clinical examination of the spine.

Private medical records dated in May 2005 indicate that the 
veteran's low back pain began following a work-related injury 
that occurred after lifting a 100-pound sand bag.  It was 
noted that he had no prior history of low back pain.  A June 
2005 MRI revealed a disc protrusion at L4-5 and degenerative 
disc disease at L5-S1.

In July 2006, the veteran was found to be unfit for retention 
in the Arkansas National Guard due to his low back 
disability.

During an August 2006 report of contact, the veteran 
indicated that he injured his back while working as a 
civilian employee at Camp Robinson for which he was receiving 
workers' compensation benefits.

The veteran was afforded a VA general medical examination in 
August 2006 in regards to a claim for nonservice-connected 
pension benefits for a low back disability.  He indicated 
that he injured his back in March 2005 while performing sand 
blasting and that after lifting sand bags he suddenly 
developed severe pain in his lower back that radiated to his 
right leg.  He indicated that he was not on active duty at 
the time of the injury, but was employed as a technician.  
With respect to a low back injury, the examiner noted that 
his medical history was unremarkable and diagnosed him with 
residuals of back injury with herniated disk status post 
operative fusion at L4-S1 and a history of fracture of 
thoracic five with stabilization with a plate and screws.

Private medical records include a May 2006 United States 
Department of Labor work capacity evaluation which reflects a 
diagnosis of low back pain.  The veteran was placed on work 
restrictions, including no lifting over fifty pounds or 
turning or twisting at the waist.  A September 2006 record 
indicates that the veteran had a work-related lumbar spine 
injury and subsequently underwent a L4-S1 fusion and 
decompression.  A March 2007 report indicates that he had a 
previous surgery for a two-level spinal arthrodesis as a 
result of back pain that was attributable to a compensable 
workers' compensation injury.

VA medical records dated in August 2007 indicate that the 
veteran had herniated discs after feeling a pop in his back 
at work in March 2005 which led to subsequent surgery by a 
private surgeon.  The impression was degenerative disc 
disease and degenerative joint disease, status post lumbar 
laminectomy and fusion L4-5, L5-S1, and chronic back pain 
status post cholecystectomy.

While the competent medical evidence does show that the 
veteran now suffers from a lumbar spine disability, the 
evidence does not show that the current lumbar spine 
disability was incurred in or aggravated during service.  In 
fact, the competent medical evidence shows and the veteran 
acknowledges that his lumbar spine disability occurred during 
civilian employment at Camp Robinson.  In addition, the 
service medical records are void of any diagnosed lumbar 
spine disability.  Furthermore, while there is no competent 
medical opinion that relates his lumbar spine disability to 
active duty, there is a private medical opinion that relates 
his lumbar spine disability to a work-related incident.  In 
the absence of competent medical evidence linking any current 
lumbar spine disability to service, service connection must 
be denied.  Furthermore, there is no competent evidence of 
record that contradicts a finding that the back disability 
was incurred during civilian employment, and not on duty.

The Board recognizes the veteran's contentions as to the 
diagnosis and relationship between his service and the 
claimed disability.  Lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  Falzone v. Brown, 8 Vet. App. 398 
(1995).  As a layperson, however, he is not competent to 
provide an opinion requiring medical knowledge, such as a 
diagnosis, or an opinion relating to medical causation and 
etiology that requires a clinical examination by a medical 
professional.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Board acknowledges that the veteran is competent to give 
evidence about what he experienced.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  Competency, however, must be distinguished 
from weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).  As a result, his assertions 
do not constitute competent medical evidence that the veteran 
suffers from a lumbar spine disability as a result of his 
active service.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim, and service 
connection for a lumbar spine disability is denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Psychiatric Disability

The veteran claims that he has depression which is related to 
his service.

The veteran's service medical records are void of findings, 
complaints, symptoms, or a diagnosis of depression or any 
other psychiatric disability.  A July 1991 enlistment 
examination indicates a normal clinical psychiatric 
examination.  In reports of medical history dated in July 
1991 and July 2002, the veteran denied having depression or 
excessive worry.  A July 2002 report of medical examination 
indicates a normal clinical psychiatric examination.

The post-service medical records are also void of a diagnosis 
of depression or any other psychiatric disability.

The Board finds that the post-service medical records do not 
demonstrate that the veteran currently has a medically 
diagnosed psychiatric disability, including depression, or 
that any psychiatric disability is related to his service.  
The Board recognizes the veteran's own contention as to the 
diagnosis and relationship between his service and the 
claimed disability.  Lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  Falzone v. Brown, 8 Vet. App. 398 
(1995).  As a layperson, however, the veteran is not 
competent to provide an opinion requiring medical knowledge, 
such as a diagnosis, or an opinion relating to medical 
causation and etiology that requires a clinical examination 
by a medical professional.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The Board acknowledges that the veteran is 
competent to give evidence about what he experienced.  Layno 
v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must 
be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  As a 
result, his assertions do not constitute competent medical 
evidence that the veteran currently has a psychiatric 
disability.

The Board finds that there are no post-service medical 
records that demonstrate that the veteran currently has a 
diagnosed psychiatric disability, including depression.  
Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  38 U.S.C.A. § 1110 (West 
2002).  In the absence of proof of a present disability, 
there can be no valid claim. The Board's perusal of the 
record in this case shows no competent proof of current 
disability.  In the absence of evidence showing a current 
diagnosis of a psychiatric disability, service connection 
cannot be granted.  Rabideau v. Derwinski, 2 Vet. App. 141 
(1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim, and service 
connection for a psychiatric disability is denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a psychiatric disability, claimed as 
depression, is denied.

Service connection for a lumbar spine disability is denied.


REMAND

Additional development is needed prior to further disposition 
of the claim for service connection for sinusitis, also 
claimed as secondary to nonservice-connected dental trauma.

The claim for service connection for sinusitis is 
inextricably intertwined with the veteran's pending claim for 
service connection for dental trauma.  The claim for service 
connection for dental trauma has not yet been adjudicated.  
The resolution of that claim might have a bearing upon the 
claim for service connection for sinusitis because the 
veteran has claimed that the sinusitis is the result of the 
dental trauma.  The appropriate remedy where a pending claim 
is inextricably intertwined with claims currently on appeal 
is to defer adjudication of the claims on appeal pending the 
adjudication of the inextricably intertwined claims.  Harris 
v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

After adjudicating the claim for service 
connection for dental trauma, readjudicate 
the claim for service connection for 
sinusitis, also claimed as secondary to 
nonservice-connected dental trauma.  If 
the decision remains adverse to the 
veteran, issue a supplemental statement of 
the case and allow the applicable time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2008).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


